Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 28, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the line mounting hole and hexagon bolt must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the claim language is unclear as to what is being referred to by "such multi-point interconnected monitoring". The language does not clearly define what is intended by "multi-point interconnected monitoring".
Regarding Claim(s) 1, the claim lacks antecedent for "the scraper machine". The claim recites "a scraper conveyor" and "the scraper machine". The language is unclear as to whether or not these recitations refer to the same element or are intended to set forth different elements.
Regarding Claim(s) 1, the recitation "determining, by a system according to the number and position of a data exception group, that the scraper conveyor has a fault at this position" renders the claim indefinite because the language is unclear as to what "a system" refers, or to what structure is encompassed by the "system". 
Claim 1 is indefinite as it appears the claim recites a product and process in the same claim, the product being the elements of the monitoring system and the process containing method steps such as "numbering each group" and "determining…that the scraper conveyor has a fault". The claim does not make clear that structural elements of the monitoring system function to complete these actions. Also, the claim recites "an overall load capacity, overall frictional force, and average friction coefficient of the scraper machine, and a temperature of a friction surface of the middle trough are calculated by a computer". This also renders the claim indefinite as it is unclear if the computer is part of the monitoring system.
Claims 2-4 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or fairly suggest a three-dimensional force sensor is disposed between a force receiving module and the bottom of a middle trough; a temperature sensor is pre-embedded in each of the force receiving modules; a controller in signal communication with the three-dimensional force sensor and the temperature sensor, wherein an overall load capacity, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20160041086A1 and USPN 4722218 disclose systems for measuring the coefficient of friction of a conveyor belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM R HARP/Primary Examiner, Art Unit 3653